             Case 1:17-cv-00060-DCF Document 47 Filed 01/07/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
DANIEL S. PILKINGTON,                                               17-CV-00060 (DCF)

                                   Plaintiff,

        -against-                                                     USDCSDNY
                                                                      DOCUMENT
TUTOR PERINI BUILDING CORP., and TUTOR
                                                                      ELECTRONICALLY FILED
PERINI CORPORATION,
                                                                      DOC#: ---,-+-=::-r~-
                                   Defendants.                        DATE FILED: 1     /7/
                                                                                       Jl}
----------------------------------------------------------------X
TUTOR PERINI BUILDING CORP., and
TUTOR PERINI CORPORATION,

                          Third-Party Plaintiffs,

        -against-

GILSTON ELECTRICAL CONTRACTING CORP.,
and HUDSON ELEV A TOR GROUP, INC.,

                          Third-Party Defendants.
----------------------------------------------------------------X
              NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF
                  HEATHER N. BABIONE AS COUNSEL OF RECORD

        PLEASE TAKE NOTICE that, pursuant to Local Civil Rule 1.4 of the Local Rules of the

United States District Courts for the Southern and Eastern Districts of New York, Heather N.

Babione, an associate with the law firm of Neil H. Greenberg & Associates, P.C, hereby moves to

withdraw as attorney of record for Plaintiff Daniel S. Pilkington in the above-captioned civil

action. Good cause exists to permit the withdrawal of Heather N. Babione as she will no longer be

an associate at the law firm ofNeil H. Greenberg & Associates, P.C. effective December 28, 2018.

Neil H. Greenberg, Esq. and Justin M. Reilly, Esq. of Neil H. Greenberg & Associates, P.C. will

continue to serve as attorneys of record for the Plaintiff in this action.



                                                         1
             Case 1:17-cv-00060-DCF Document 47 Filed 01/07/19 Page 2 of 2



          WHEREFORE, it is respectfully requested that the Court grant the instant application,

issue an Order withdrawing Heather N. Babione as counsel of record for Plaintiff Daniel S.

Pilkington, and instruct the Clerk of the Court to remove Ms. Babione from any applicable service

list and to terminate the delivery of all CM/ECF notices to Ms. Babione in the above-referenced

action.

Dated: December 19, 2018                     Respectfully submitted,
       Massapequa, New York
                                             NEIL H. GREENBERG & ASSOCIATES, P.C.

                                             Isl Heather N. Babione
                                             4242 Merrick Road
                                             Massapequa, New York 11758
                                             Phone: (516) 228-5100
                                             Fax: (516) 228-5106
                                             heather@nhglaw.com


Dated this     7 ~ day of                    SO ORDERED:
    &tfow;        ,201!)_.
   0
                                             HON. DEBRA~ FREEMAN
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
